The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior application of 16/841,182, effectively filed 04/06/2020, and adds additional disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
It appears the claimed invention is not fully supported by ‘182.  Thus, the effective filing date of this invention is determined as 06/09/2020. 

Election/Restrictions
The applicant has elected subspecies IB (claims 1-15) without traverse. The examiner corrects the clerical error of previous grouping. Subspecies IB includes claims 6-7 and 9-13. Subspecies IA includes claim 16 (not claim 6).  The examiner withdrew the election subspecies requirement of claim 15.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
Claim(s) 5 and 14 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5 and 14 recite “previously defined”, which is indefinite. It is uncertain what part to the claims is previously defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 10-13 is(are) rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahn et al. (US 20200168819).
Ahn (claims, abs., figures, examples, tables, 2, 110-113, 123, 132, 157, 199, 219, 266, 431) discloses an OLED comprising anode, cathode, and an EL layer between electrodes.  One of ordinary skill in the art would at once envisage using the OLED in televisions or cellphones. The EL layer comprises a Pt based phosphorescent dopant (132, out of about a 8 candidates) such as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,  a host (1-59) such as   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Ex.1)
and a hole transport that is inherently capable of being a second host (HT 2-39) such as 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(425-428).  The above hosts materials can be included in the EL layer (157-159, 219).  In light of this, one of ordinary skill would at once envisage selecting the aforementioned hosts and Pt based phosphorescent dopant to anticipate claims 1-3, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-15 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 20190036055) in view of Ahn et al. (US 20200168819).
Lin (claims, abs., figures, examples, tables, 15, 89-96, 110, 141-149) discloses a consumer product comprising an OLED comprising anode, cathode, and an EL layer between electrodes.  The phosphorescent blue emitter can be

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The first host can be 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 .  The second host can be 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Lin is/are silent on the claimed formula I.
Disclosure of Ahn is adequately set forth in ¶1 and is incorporated herein by reference.  Ahn furthers teaches (111-113) the silyl containing host has higher triplet energy and would yield low driving voltage, high efficiency, and long lifespan for OLED.
Therefore, as to claims 1-8 and 10-15, it would have been obvious to one of ordinary skill in the art to have modified the OLED disclosed by Lin and replaced the host with 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 in view of Ahn, because the resultant OLED would yield improved driving voltage, efficiency, and lifespan.  Furthermore, Ahn’s 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
are isomers of the claimed second host of instant claim 15 (row 2-4).  Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    

However, obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
	
	
	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 9 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9 is(are) allowable over the closest prior art: Lin et al. (US 20190036055) in view of Ahn et al. (US 20200168819).
The references fail to teach the claimed structure of claim 9. 
Therefore, claims 9 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766